              Case 19-11791-BLS         Doc 440       Filed 03/04/20     Page 1 of 10




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                       )
In re:                                 )               Chapter 11
                                       )
OLD LC, INC., et al.,1                 )               Case No. 19-11791 (BLS)
                                       )
                       Debtors.        )               (Jointly Administered)
_______________________________________)
                                       )
OLD LC, INC.                           )
(F/K/A LOOT CRATE, INC.),              )               Adversary Proceeding No. 19-50419 (BLS)
                                       )
                       Plaintiff,      )               Objection Deadline: March 19, 2020 at 4:00 p.m.
v.                                     )               Hearing Date: March 26, 2020 at 10:30 a.m. (ET)
                                       )
WORLDPAY, LLC (F/K/A VANTIV, LLC)      )
                                       )
                       Defendant.      )
                                                  )


    MOTION OF THE DEBTORS FOR ENTRY OF AN ORDER PURSUANT TO 11 U.S.C.
      § 105(a) AND BANKRUTPCY RULE 9019, AUTHORIZING AND APPROVING
      ENTRY INTO A SETTLEMENT WITH WORLDPAY, LLC f/k/a VANTIV LLC

         Old LC, Inc., Old LC Holdings, Inc., Old LCF, Inc., and Old LC Parent, Inc.

(collectively, the “Debtors”)2 file this Motion (the “Motion”) for an order, substantially in the

form attached hereto as Exhibit A (the “Proposed Order”), pursuant to section 105(a) of title 11




1
       The Debtors are the following four entities (the last four digits of their respective
taxpayer identification numbers, if any, follow in parentheses): Old LC, Inc. (7119), Old LC
Holdings, Inc., Old LCF, Inc., and Old LC Parent, Inc. The Debtors’ noticing address in these
Chapter 11 cases is 3401 Pasadena Avenue, Los Angeles, CA 90031.
2
       The Debtors were formerly named Loot Crate, Inc., Loot Crate Holdings, Inc., LC
Funding, Inc., and Loot Crate Parent, Inc. Following the closing of the sale of substantially all of
the Debtors’ assets, the Debtors filed the necessary documentation in the applicable jurisdictions
to change their corporate names and filed the Notice of Changes of Debtors’ Names and Case
Caption [D.I. 265] with the Court, all in accordance with the terms of the sale and the order
approving the same [D.I. 254].

                                                 1
              Case 19-11791-BLS         Doc 440      Filed 03/04/20     Page 2 of 10




of the United States Code (the “Bankruptcy Code”) and Federal Rule of Bankruptcy Procedure

9019 (the “Bankruptcy Rules”), (i) authorizing and approving the Debtors’ entry into that certain

Stipulation and Settlement Agreement (the “Settlement Agreement”), in the form attached as

Exhibit 1 to the Proposed Order, with Worldpay, LLC f/k/a Vantiv LLC (“Worldpay”) and (ii)

granting related relief. In support of this Motion, the Debtors respectfully state as follows:

                         Jurisdiction, Venue, and Statutory Predicate

        1.     The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated as of February 29, 2012. This is a core proceeding pursuant

to 28 U.S.C. § 157(b)(2).

        2.     Venue of these cases is proper in this District pursuant to 28 U.S.C. §§ 1408 and

1409.

        3.     The statutory predicates for the relief requested in this Motion are Bankruptcy

Code section 105(a) and Bankruptcy Rule 9019.

                                      General Background

        4.     On August 11, 2019 for Old LC, Inc., Old LC Holdings, Inc., and Old LCF, Inc.,

and on August 12, 2019 for Old LC Parent, Inc. (for each Debtor, the “Petition Date”), the

Debtors filed voluntary petitions with this Court under chapter 11 of title 11 of the Bankruptcy

Code. The Debtors’ Chapter 11 cases (collectively, the “Cases”) are consolidated for procedural

purposes only and administered jointly. The Debtors are authorized to continue to operate and

manage their businesses and assets as debtors-in-possession pursuant to Sections 1107(a) and

1108 of the Bankruptcy Code.




                                                 2
             Case 19-11791-BLS         Doc 440      Filed 03/04/20    Page 3 of 10




       5.      As of the Petition Date, the Debtors operated a subscription box service catering

to fandom and enthusiasts through “crates” curated with “geek and gamer products” each month.

On October 1, 2019, the Debtors closed on a sale of substantially all of their assets to Loot Crate

Acquisition LLC (“LCA”) pursuant to the Court’s order approving the sale.

       6.      Further information about the Debtors and these Cases and pertinent facts in

support of this Motion can be found in the Declaration of Stuart Kaufman in Support of First

Day Motions and Related Relief (the “First Day Declaration”) [D.I. 4], which is incorporated by

reference.

       7.      On August 22, 2019, an official committee of unsecured creditors was appointed

in these Cases (the “Creditors’ Committee”). No request has been made for the appointment of

an examiner or trustee.

                                      Factual Background

       8.      Since approximately July 28, 2017, Worldpay processed credit card payments for

the Debtors’ customers pursuant to a Bank Card Merchant Agreement (as amended,

supplemented, or modified, and including all exhibits and schedules, the “Processing

Agreement”).

       9.      The Processing Agreement authorizes Worldpay to (i) establish from amounts

payable to the Debtors under the Processing Agreement, and/or cause the Debtors to prepay to

Worldpay, a reserve of funds satisfactory to Worldpay to cover anticipated fees, chargebacks,

returns, and any other applicable assessments and/or (ii) require the Debtors to establish an

irrevocable standby letter of credit in a form and amount acceptable to Worldpay in its sole

discretion, as collateral for, among other things, anticipated chargebacks and fees. Further, the




                                                3
              Case 19-11791-BLS         Doc 440        Filed 03/04/20   Page 4 of 10




Processing Agreement authorized Worldpay to charge the Debtors a fee calculated as a

percentage of each payment processed for the Debtors by Worldpay (“Processing Fee”).

       10.     As of the Petition Date, Worldpay withheld and reserved $1,736,135.96,

comprised of a portion of certain payments made by the Debtors’ customers using Worldpay’s

credit card processing services (the “Reserve”).

       11.     On October 1, 2019, the Court entered an order approving the sale of substantially

all of the Debtors’ assets, including the Debtors’ interest in the Reserve, if any, to The Loot Crate

Company LLC f/k/a Loot Crate Acquisition LLC (“TLC”) (the ”Sale Order”) [D.I 254].

       12.     On October 16, 2019, the Debtors filed an adversary complaint (as amended on

November 6, 2019) (the “Complaint”), Adv. Proc. No. 19-50419 (the (“Adversary Proceeding”),

against Worldpay, seeking (i) to surcharge the Reserve held by Worldpay pursuant to

Bankruptcy Code section 506(c), and (ii) declaratory relief, injunctive relief, and monetary

damages arising from Worldpay’s alleged willful violation of the automatic stay (the “Claims”).

       13.     The Debtors and Worldpay wish to resolve the dispute with respect to the Reserve

and the Claims that are the subject of the Adversary Proceeding, on the terms and conditions set

out in the Settlement Agreement.

                            Summary of the Settlement Agreement3

       14.     Within seven business days after the Court enters the Proposed Order approving

the Settlement Agreement, which Proposed Order becomes final and non-appealable (the

“Effective Date”), Worldpay will pay to TLC or its designee the total sum of $700,000.00.

       15.     Within seven business days after the Effective Date, Worldpay will release and

deliver all funds held in the Reserve as of the date of the Settlement Agreement, less

3
 In the event of a conflict between any term addressed in this summary with any term in the
Settlement Agreement, the Settlement Agreement will govern in all respects.

                                                   4
               Case 19-11791-BLS       Doc 440      Filed 03/04/20   Page 5 of 10




$200,000.00, which will continue to be held in the Reserve by Worldpay for the purpose of

compensating refunds, claims, chargebacks, reversals, and transaction fees, if any, authorized

under the Processing Agreement for all orders placed, whether pre- or post-petition, by the

Debtors’ customers using Worldpay’s credit card processing services. Any funds remaining in

the Reserve on the first anniversary of the Effective Date will be released by Worldpay and

turned over to TLC within five business dates thereafter.

         16.    TLC will fulfill and ship all valid, outstanding prepetition orders placed by the

Debtors’ customers using Worldpay’s credit card processing services; provided, however, that

TLC is not obligated to fulfill and ship any customer orders that, prior to the Effective Date,

either have been, or have been requested to be, canceled by the customer or subjected to a

chargeback.

         17.    As of the Effective Date, the Processing Agreement is deemed (i) rejected

pursuant to Bankruptcy Code section 365, and (ii) terminated by mutual consent of the parties.

         18.    Within five business days after the Effective Date, the Debtors will dismiss the

Complaint, with prejudice, with the Debtors and Worldpay to bear their own attorneys’ fees and

costs.

         19.    The parties will exchange releases, as set forth in detail in the Settlement

Agreement.

                                        Relief Requested

         20.    By this Motion, the Debtors request the entry of an order, pursuant to Bankruptcy

Code section 105(a) and Bankruptcy Rule 9019(a), authorizing and approving the Debtors’ entry

into the Settlement Agreement, and granting related relief.




                                                5
              Case 19-11791-BLS         Doc 440      Filed 03/04/20     Page 6 of 10




                                          Basis for Relief

       21.     Bankruptcy Code section 105(a) provides that “[t]he court may issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of this title.” See

11 U.S.C. § 105(a). Bankruptcy Rule 9019 provides, in pertinent part, that “on motion by the

trustee and after notice and a hearing, the court may approve a compromise or settlement.” See

Fed. R. Bankr. P. 9019(a).

       22.     “The federal courts have a well-established policy of encouraging settlement to

promote judicial economy and limit the waste of judicial resources.” Russian Standard Vodka

(USA), Inc. v. Allied Domecq Spirits & Wine USA, Inc., 523 F. Supp. 2d 376, 384 (S.D.N.Y.

2007); see also, e.g., U.S. Bancorp Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18, 27-28 (1994)

(discussing the general utility of settlement vis-à-vis judicial economy). The force of this

established federal policy is particularly acute in the bankruptcy context, where compromises

and settlements are “a normal part of the process of reorganization.” Protective Comm. for Indp.

Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968). Indeed, in order

to “minimize litigation and expedite the administration of a bankruptcy estate, ‘compromises are

favored in bankruptcy.’” Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996)

(quoting 9 COLLIER   ON   BANKRUPTCY ¶ 9019.03[1] (15th ed. rev. 1993)); see also In re Penn.

Cent. Transp. Co., 596 F.2d 1102 (3d Cir. 1979); In re World Health Alts., Inc., 344 B.R. 291,

296 (Bankr. D. Del. 2006); In re Culmtech, Ltd., 118 B.R. 273, 238 (Bankr. M.D. Pa. 1990).

       23.     The decision whether to approve a proposed settlement is committed to the

discretion of the bankruptcy court, “which must determine if the compromise is fair, reasonable,

and in the interest of the estate.” In re Louise’s, Inc., 211 B.R. 798, 801 (D. Del. 1997). In

exercising that discretion, the Third Circuit Court of Appeals has stated that courts should



                                                 6
              Case 19-11791-BLS         Doc 440       Filed 03/04/20    Page 7 of 10




consider “(1) the probability of success in litigation; (2) the likely difficulties in collection; (3)

the complexity of the litigation involved and the expense, inconvenience and delay necessarily

attending it; and (4) the paramount interest of the creditors.” In re Martin, 91 F.3d at 393; see

also Will v. Nw. Univ. (In re Nutraquest, Inc.), 434 F.3d 639, 644 (3d Cir. 2006); In re Marvel

Entm’t Grp., Inc., 222 B.R. 243, 249 (D. Del. 1998). The proponent of a settlement is not

required to demonstrate “that the settlement is the best possible compromise. Rather, the court

must conclude that the settlement is ‘within the reasonable range of litigation possibilities.’” In

re World Health, 344 B.R. at 296 (internal citations and quotation marks omitted); see also, e.g.,

Nellis v. Shugrue, 165 B.R. 115, 123 (S.D.N.Y. 1994) (Sotomayor, J.) (“[I]n assessing the

fairness of the settlement, a judge does not have to be convinced that the settlement is the best

possible compromise or that the parties have maximized their recovery.”); In re Coram

Healthcare Corp., 315 B.R. 321, 330 (Bankr. D. Del. 2004) (“[T]he court does not have to be

convinced that the settlement is the best possible compromise.”).

       24.     The Debtors have determined, in an exercise of sound business judgment, that the

terms of the Settlement Agreement are fair and reasonable and that the best interests of the

Debtors and their estates will be served by the entry of the Proposed Order. The terms of the

Settlement Agreement are the product of good faith, arm’s-length between the Debtors, TLC and

Worldpay and fall within the range of litigation possibilities.

       25.     The Settlement Agreement results in the release of the Reserve (less the amount

that the parties agree will continue to be reserved) plus payment of the Settlement Amount.

Moreover, the settlement embodied in the Settlement Agreement avoids the need for continued

litigation with Worldpay, which litigation would necessarily involve additional costs, delay, and

uncertainty inherent in any litigation – with no guarantee of a result at least as favorable as the



                                                  7
             Case 19-11791-BLS         Doc 440      Filed 03/04/20    Page 8 of 10




Settlement Agreement. By contrast, entry into the Settlement Agreement removes those risks

and provides a certain and favorable outcome.

       26.     The settlement is also a very important step to any potential resolution of this

case. Specifically, first, the estate is relieved of a substantial, contingent claim held by

Worldpay. Second, by virtue of the settlement, TLC will honor substantial pre-petition

obligations of the Debtors to consumers – which may otherwise be entitled to priority under

Section 507(a)(7) (although the “subscription model” is a rather foreign concept to the language

of Section 507(a)(7)). Third, the settlement resolves the litigation among the Debtors and

Worldpay, which would otherwise be thoroughly litigated based on the extensive briefing to

date, merely at the motion to dismiss phase. Thus, the settlement is very important to the wind-

down of these estates, and very beneficial to the Debtors, Worldpay, TLC, customers with

undelivered boxes and the Debtors’ creditors.

       27.     Accordingly, the Debtors respectfully submit that the Settlement Agreement is

fair, reasonable, and in the best interests of the estate and should therefore be approved under

Bankruptcy Rule 9019 and Bankruptcy Code section 105(a).

                                  Request for Waiver of Stay

       28.     The Debtors seek a waiver of any stay of the effectiveness of the order approving

this Motion. Pursuant to Bankruptcy Rule 6004(h), any “Order authorizing the use, sale, or lease

of property other than cash collateral is stayed until the expiration of 14 days after entry of the

order, unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h). The Debtors respectfully

submit that, in the event any such stay is even applicable, a waiver of such a stay is appropriate

to permit the parties to promptly consummate the settlement and finalize the Settlement

Agreement.



                                                8
              Case 19-11791-BLS           Doc 440    Filed 03/04/20    Page 9 of 10




                                          No Prior Request

       29.     No previous request for the relief sought herein has been made by the Debtors to

this or any other court.

                                     Consent to Jurisdiction

       30.     Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), the Debtors consent to the entry of a final judgment or order with respect to this Motion

if it is determined that the Court would lack Article III jurisdiction to enter such final order or

judgment absent consent of the parties.

                                               Notice

       31.     Notice of this Motion will be provided to: (a) the Office of the U.S. Trustee; (b)

counsel to the Creditors’ Committee; (c) counsel to the DIP Lender; (d) Wells Fargo Bank, N.A.;

(e) the Internal Revenue Service; (f) the Securities and Exchange Commission; (g) the Office of

the United States Attorney for the District of Delaware; (h) counsel to Worldpay; (i) Delaware

State Treasury; (j) the Secretary of State of Delaware; and (k) all parties that have filed a notice

of appearance and request for service of papers pursuant to Bankruptcy Rule 2002. In light of

the nature of the relief requested herein, the Debtors submit that no other or further notice is

necessary.




                                                 9
            Case 19-11791-BLS         Doc 440       Filed 03/04/20   Page 10 of 10




                                           Conclusion

       WHEREFORE, the Debtors respectfully request that the Court (i) enter the Proposed

Order granting the relief requested herein and (ii) grant such other and further relief as may be

just and proper under the circumstances.

Dated: March 4, 2020                                 ROBINSON & COLE LLP
Wilmington, Delaware
                                                     /s/ Jamie L. Edmonson
                                                     Natalie D. Ramsey (No. 5378)
                                                     Jamie L. Edmonson (No. 4247)
                                                     Mark A. Fink (No. 3946)
                                                     1201 N. Market Street, Suite 1406
                                                     Wilmington, Delaware 19801
                                                     Telephone: (302) 516-1700
                                                     Facsimile: (302) 516-1699
                                                     Email: nramsey@rc.com
                                                             jedmonson@rc.com
                                                             mfink@rc.com

                                                     Co-counsel to the Debtors and Debtors-in-
                                                     Possession




                                               10
